ADAMS, District Judge.
On the 19th of P'ebruary, 1908, about 7 o’clock p. in., there was a collision between the libellant’s gasoline tug Magnet and tlie steamtug Bee, in the East River somewhat above the Brooklyn Bridge.
The libel alleges that the Magnet was bound, light, from Newtown Creek for Edgewater, New Jersey, and proceeded down the East River in about the center; that when she reached a point below Pulton Ferry, the Bee was seen coming up the river from Buttermilk Channel, showing both side lights; that the Magnet at this time was shaping her course to round the Battery and her heading was such that she displayed to the Bee her red light only; that she blew a signal of one whistle and held her course hut that the Bee responded with a signal of two whistles, whereupon the Magnet immediately blew alarms and again gave a signal of one whistle; that the Bee made no reply to the Magnet’s second signal of one whistle, but continued on changing her course somewhat toward New York; that upon observing this, the Magnet again sounded alarms and blew one whistle, but the Bee made no reply and continued on with unabated speed, without change of course; that realizing that collision was then inevitable, the master of the Magnet stopped and reversed his engines in an effort to throw the stern of the Magnet away from tlie Bee, to ease the blow, hut the Bee kept on and struck the Magnet, the how of tlie former penetrating the port side of the Magnet a little aft of amidships, causing damages estimated at $2,500. The main charges of fault were: that the Bee had no competent lookout; that she failed to keep out of the way of the Magnet, the vessels being on crossing courses and the Bee having the Magnet on her own starboard hand; that the Bee failed to give proper signals, to heed the signals given by the Magnet, and that the Bee failed to stop and hack in time to avoid the collision.
The Bee’s answer alleges that she left South Brooklyn light, bound for the foot of Clinton Street, East River, and entered the river *926through the Buttermilk Channel and proceeded a little on the Brooklyn side of mid stream; that as she was going up the river and when she had reached a point somewhat above Catharine Street, she made out ahead two ferryboats crossing the river, one bound from the foot of Catharine Street to her destination in Brooklyn and the other in thfe contrary direction;. that not deeming it advisable to cross ahead of either of said boats, the tug slowed down, put her wheel to starboard, headed toward the New York docks and waited for them to pass; that as the boats drew apart, she made out the lights of a vessel which subsequently proved to be the Magnet off her starboard bow, well' up stream from her; that the Magnet was then exhibiting to the Bee her red, green and bow lights; that in this situation the Bee blew a signal of two whistles to the Magnet but the latter made no reply and instead of complying with the signal of the Bee, she sheered to starboard shutting in her green light; that the Bee immediately blew an alarm signal, stopped, reversed and blew a signal of three whistles, indicating that her engines were in a reverse motion; that notwithstanding these signals given by the Bee, the Magnet came down the river at a high rate of speed and brought-her port side aft in contact with the bow of the Bee;' that at the time of collision the Bee had overcome her headway and had commenced'to go astern. The principal charges of fault against the Magnet were: that she did not maintain a proper lookout, did not reply to the signals of the Bee or give proper signals, did not have a proper and sufficient whistle, did not reply to the Bee’s signal of two.whistles and sheer to starboard, was traveling at too high a rate of speed and did not stop and back in time.
The testimony on the part of the Magnet with respect to the place of collision is vague and uncertain and doubtless the testimony of the Bee that it was above the bridge on a line between the different slips of the Catharine Street ferry is correct but this does not establish any fault on the part of the Magnet. It was simply a mistake as to locality, unimportant in view of what was developed from the Bee in regard to the occurrences.
The master of the Bee said that when he discovered the Magnet, after the Catharine Street ferryboats had passed each other, the Bee was heading toward New York, showing the Magnet her green light and the latter, then about 700 feet away, was showing to the Bee both side lights. He admitted that at this time the courses of the vessels were crossing and that he had the Magnet on his starboard hand. He then blew a signal of two whistles and claimed it was the duty of the Magnet to answer with a similar signal and starboard, allowing the Bee to cross her bow. This he said the Magnet could have safely done, if she had stopped, and there would have been no collision. According to the statements of the master of the Bee, it was a clear case for the application of the starboard hand rule and his testimony that the situation was brought about by the ferryboats crossing ahead does not tend to relieve him,-because when he saw that they were likely to make trouble for him, he should have stopped and waited until they were out of the way, instead of changing his heading toward .New York as he says he did.
*927As it appeared to the master of the Magnet, it was a case for the application of the starboard hand rule and he navigated properly in that view.' It has been claimed by the master of the Bee that the vessels were so close together, it was practically impossible for the Bee to navigate to the port of the Magnet. If he had tried to perform that manoeuvre and failed, or if he had immediately stopped and reversed, it would lend some strength to the claim, but when, on a contention that giving a signal of two whistles and starboarding across the Magnet’s bow was correct navigation, he deliberately did what the law condemns, and his vessel must suffer the consequences.
The Bee’s failure to act in conformity with the starboard hand rule so plainly and completely covers the situation, that further discussion is unnecessary. I do not see any fault on the part of the Magnet. Her signal would no doubt have been sufficient if the Bee had been paying proper attention. The Magnet kept her course and speed until collision was imminent, when she stopped and reversed.
Decree for libellant, with an order of reference.